Title: To Benjamin Franklin from Jonathan Williams, Jr.: Memorandum, [1779?]
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


[1779?]
Money like any other Merchandise becomes cheaper (or depreciates) in proportion as the quantity at Market exceeds the Quantity demanded.

Suppose the public Emission of Congress paper to be in

  
  
  

Dollars.

48 millions


If this money is worth but about one quarter its real value it may be concluded that one quarter the Sum is sufficient for the medium of Trade
}
12 millions


The Surplus unnecessary quantity is

36 millions


which if taken out of the market (or out of Circulation) would bring the remaining paper to the value of Gold & Silver.
If Foreign merchants who have recd this Paper Money for their Goods were to lend the whole to Congress for 10 or 20 Years so much as they lend would be so much taken out of Circulation (the annual Expences of the States being funded by Taxes) and the value of the remainder would increase in proportion as its quantity approachd the quantity necessary for the purposes of Trade. Thus if 9 million be at once lent to Congress, the remaining 39 millions in Circulation would increase in value as 9 is to 36 or one quarter. The Price of Merchandise would be reduced in that proportion & the supplies to carry on the War would be procur’d in that proportion more advantageously; this would so encrease the confidence in our Funds, and give such encouragement to foreign Trade, that another 9 millions might be borrowed with much facility & that done the money would be one half better & Goods would of Course be still cheaper. The War would be carried on at still less Expences. The Taxes raised for the Expences of the State, at first but just sufficient, would become more than necessary, & throw another surplus out of Circulation & so the advantage would continue augmenting till Paper money becomes as good as Gold & Silver, and people instead of wishing to part with it would keep it in preference to Gold & Silver as they used to do in Philadelphia before the War.
At the End of this, Congress will owe say 36 millions of Dollars for which they will pay an annual Interest 5 per Ct one million 800 thousand Dollars & this will then be our national Debt, which as our circumstances may be, may either be paid of or, like the Stocks of England remain transferable from one to another, the dividend or Interest to be paid at certain periods.—
The provincial Paper should be sunk by Provincial taxes & but one Sort of money(?) should be current.
 Endorsed: Jona Williams about Money